United States Court of Appeals
                     For the First Circuit



No. 18-1648

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                   CHRISTIAN RIVERA GALÍNDEZ,

                     Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

     [Hon. Pedro A. Delgado Hernández, U.S. District Judge]



                             Before

                  Thompson, Lipez, and Barron,
                        Circuit Judges.




     Rick Nemcik-Cruz for appellant.
     Francisco A. Besosa-Martínez, Assistant United States
Attorney, with whom W. Stephen Muldrow, United States Attorney,
and Mariana E. Bauzá-Almonte, Assistant United States Attorney,
Chief, Appellate Division, were on brief, for appellee.



                          June 2, 2021
              THOMPSON, Circuit Judge.

                                Overview

              An apartment search by the Puerto Rico police led to

Christian Rivera Galíndez's arrest and indictment for possessing

and aiding and abetting the possession of drugs (cocaine, crack,

and marijuana) with intent to distribute them; and possessing and

aiding and abetting the possession of a gun (a green and black

.40-caliber Glock pistol with an obliterated serial number) in

furtherance of a drug-trafficking crime (we will sometimes shorten

the second charge to "gun possession" or some variant of that, for

easy       reading).1    Culpable    possession      may   be    "actual    or

constructive," as well as "sole or joint."           See United States v.

Tanco-Baez, 942 F.3d 7, 25 (1st Cir. 2019) (quotation marks

omitted).2       And the government premised its case on his having


       1Per "Spanish naming conventions, if a person has two
surnames, the first (which is the father's last name) is primary
and the second (which is the mother's maiden name) is subordinate."
United States v. Martínez-Benítez, 914 F.3d 1, 2 n.1 (1st Cir.
2019). So we use "Rivera" instead of "Rivera Galíndez" from now
on.
       Also keep the
       2                    following    in   mind   as    we   approach   the
controversy before us:
  •    Constructive possession exists if "a person knowingly has the
       power at a particular time to exercise dominion and control
       over an object." United States v. Nuñez, 852 F.3d 141, 145
       (1st Cir. 2017) (quotation marks omitted).
  •    "Dominion and control over an object" often "may be found
       through inference, based on a showing of dominion and control
       over the area in which the object is found." Id.
                                    - 2 -
constructively possessed the drugs and the gun, because when the

police came to the apartment with a search warrant in hand, they

found him in a room with these items and only he had a key that

opened a padlock on the apartment's front gate (an officer tried

a key on Rivera's key chain, and it worked).

           In the run-up to trial, Rivera moved to suppress the

seized evidence.3    Testifying at a motion hearing, he claimed that

the police had confronted him and his girlfriend as they sat in a

car near the apartment; searched them and his auto; ordered them

to go upstairs to the apartment's living room, on pain of being

tasered if they refused; kept them there as they rifled through

the rooms; showed him the drugs and the gun, a pistol he recognized

as being the one he had hidden in his car; and then hauled them

away in cuffs, with the seized items in tow.       The defense's major

theme was that the police had taken the gun from his car and

planted it in the apartment to link him to the drugs there.           The

district   judge    denied   the   motion,   however,   a   ruling   left

unchallenged on appeal.




  •   And "constructive possession may be found based wholly on
      circumstantial evidence." Id.
      FYI, one codefendant found in the apartment with Rivera pled
      3

guilty to the gun-possession charge and another codefendant pled
guilty to the cocaine-possession and gun-possession charges.
                                   - 3 -
            The trial proceeded apace.       And we will have a lot to

say about what went on there.        But for now it is enough to note

the following.4      The government elicited testimony showing that

agents found Rivera and others in one of the apartment's bedrooms

— the very room where they discovered the gun (on a bed, partially

obscured by a pillow) and some of the drugs.            He — and only he —

had a key that opened the padlock (as we just said).               And his

cellphone had photos of drugs.      He did not take the stand at trial.

But   his   lawyer    tried   to   poke    holes   in    the   government's

constructive-possession theory through cross-examination, which

Rivera's team hoped would persuade the jury that he had no control

over the apartment and so did not constructively possess the drugs

or the gun.   Apparently unconvinced by the defense's efforts, the

jury convicted him on all charges.

            Still proclaiming his innocence, Rivera attacks four

evidentiary rulings and three jury instructions.          We move straight

to his arguments, laying out the relevant background as needed.

But to give away our conclusion up front, because he offers no

winning ground to reverse, we affirm.




      4The background events are essentially undisputed unless
otherwise noted.
                                   - 4 -
                             Evidentiary Issues

            Like the parties, we start with Rivera's complaints

about some of the judge's evidentiary decisions.                    The first

concerns the judge's ruling admitting evidence of Rivera's prior

gun conviction in a Puerto Rico court — a conviction since vacated

by a Puerto Rico appellate court.           The second concerns the judge's

ruling   barring    the    defense   from    impeaching   an   agent   with   a

statement   in     his    police   report    by   a   codefendant   that   the

codefendant had bought the padlock and had a key to it.             The third

concerns the judge's ruling excluding audio from a police video of

the apartment search that captured Rivera's telling an agent that

a key seized belonged to the car that the police had already

searched.   And the fourth concerns the judge's ruling blocking the

defense from questioning an agent about the "work plan" for the

execution of the search warrant.

            The government argues that the judge committed no error

— but if he did, any error was harmless.

                             Standards of Review

            We review preserved objections to evidentiary rulings

for abuse of discretion, reversing only if any abused discretion

caused more than harmless error.              See, e.g., United States v.

Taylor, 848 F.3d 476, 484 (1st Cir. 2017) (explaining that the

burden is on the government to show that any nonconstitutional

                                     - 5 -
evidentiary error did not affect substantial rights, i.e., that

"it is highly probable that the error did not contribute to the

verdict" (quotation marks omitted)); United States v. Shea, 159

F.3d 37, 40 (1st Cir. 1998) (same).          But we review unpreserved

objections for plain error, which is — by design — extremely hard

to establish:        an appealing party must show not just error but

error that is plain (which means an irrefutable error given binding

precedent), that is prejudicial (which almost always requires that

the error affected the proceeding's outcome), and that if not made

right by us (using our discretion) would seriously undermine the

fairness, integrity, or public perception of the judicial system.

See, e.g., United States v. Rivera-Carrasquillo, 933 F.3d 33, 48

n.14, 55 (1st Cir. 2019), cert. denied, 140 S. Ct. 2691 (2020).

               Rivera's Since-Vacated Prior Conviction

            About a month before Rivera committed the acts alleged

in   the   federal    indictment,   he   (according   to   a   Puerto   Rico

complaint) illegally possessed and used a green and black .40-

caliber Glock pistol, one of five charges (including murder and

aggravated robbery) that a nonunanimous jury convicted him on in

a Puerto Rico court (a witness described the gun, apparently — the

police never recovered it).         Over the defense's objection, the

judge in our case made two key rulings regarding the admissibility

of the illegal-gun-possession conviction.        Citing Federal Rule of

                                    - 6 -
Evidence    404(b),    the   judge    found   the   evidence   "special[ly]

probative . . . for knowledge and intent," because it shows, "if

the jury decides to credit it," that Rivera "knew what the firearm

was, how to possess the firearm, how to carry and use a firearm"

— which was "a military green and black" pistol, like the one in

the federal case.5       And citing Federal Rule of Evidence 403, the

judge    found   the   evidence's    probative   value   not   substantially

outweighed by any unfair prejudice, because the government would

introduce a redacted judgment omitting any reference to the other

convictions (including the ones for murder and aggravated robbery)




     5 Taking a swipe at the judge's "knew what a firearm was"
comment, Rivera notes how a district judge in a different circuit
did not think much of the government's argument that a defendant's
prior gun-related convictions should come in under 404(b) to show
"[t]hat he knew what a firearm was," plus "he knew that what he
had in his possession was in fact a firearm." "[D]o we really
think that there's anybody in the world who doesn't know what a
gun is?" the judge there asked. See United States v. Adams, 783
F.3d 1145, 1147 (8th Cir. 2015). But the problem for Rivera is
that the Adams judge admitted the prior convictions.       And the
appellate court found no abuse of discretion.     See id. at 1149
(commenting that "[w]e have held on many occasions that prior
convictions of firearm offenses are admissible to prove that the
defendant had the requisite knowledge and intent to possess a
firearm").
                                     - 7 -
and because the judge would warn the jury against using this

evidence to infer bad character.6

          Testifying   for   the    government   at   trial,   an   agent

described the gun taken during the apartment search as "black on

the top and like military color on the bottom" — with the two-

tones being "unusual," because the gun "doesn't come from the

factory in that manner."     The agent also noted that the police

found Rivera "in possession of a green, military green and black

pistol" roughly a month before the events giving rise to the

federal charges. And the government entered into evidence redacted

versions of the Puerto Rico complaint and judgment — which (among

other things) made clear that a Puerto Rico jury found him guilty

of carrying "a military green and black gun" (language taken from

the complaint).

          The judge then gave an immediate limiting instruction,

telling the jurors that




     6 The government first argued that the gun "was similar to
the gun in this case" and later argued that it was "actually the
same gun" given its "unique" and "peculiar" color scheme. Rivera's
briefs claim that the prosecution's ballistics expert in the Puerto
Rico case totally debunked the same-gun theory. As support, his
briefs cite to defense counsel's argument to the district judge
about what he heard had happened at the Puerto Rico trial (counsel
did not represent Rivera during the Puerto Rico proceedings). But
because attorney argument is not evidence, see United States v.
Chisholm, 940 F.3d 119, 128 (1st Cir. 2019), this line of attack
does not affect our analysis.
                                   - 8 -
           the conviction you just heard about is not
           evidence that the defendant has a bad
           character or that he acted here in conformity
           with any such character.     You may consider
           that conviction as evidence that he knew what
           a firearm was, how to possess the firearm, how
           to carry it from one location to another
           location and how to use it.

The judge added that

           [y]ou may also consider that conviction as
           evidence of intent to possess that firearm in
           this case.   You should also know that the
           conviction, which took place in the Puerto
           Rico Court of First Instance, is on appeal.

The   judge's   final   charge   to   the   jurors   included   a   similar

instruction.    "A particular item of evidence," the judge said,

           is sometimes received for a limited purpose
           only. That is, it can be used by you only for
           one particular purpose and not for any other
           purpose.   You may recall that such occurred
           during trial, and I instructed you on the
           purposes for which the item could and could
           not be used.

"In particular," the judge explained,

           you heard evidence that the defendant was
           convicted in the Court of First Instance of
           Puerto Rico of carrying and using without a
           license in violation of Puerto Rico law a
           military green and black pistol.        The
           conviction is on appeal.

"It is not evidence," the judge pointed out,

           that the defendant has a bad character or that
           he acted here in conformity with any such
           character.   You may consider it as evidence
           that he knew what a firearm was, how to possess
           it, how to carry it from one location to
           another, and how to use it, as well as for
                                  - 9 -
             whether [he] had the state of mind or intent
             necessary to commit the crime charged in . . .
             the [i]ndictment.

Rivera voiced no objections to these instructions.

             Rivera thinks the judge gaffed it by ruling that the

prior-conviction     evidence   had    special    relevance   and   was   not

unfairly prejudicial.     The government, contrastingly, thinks the

judge got it exactly right.

             404(b) bans other-acts evidence in some situations but

allows it in others.      "Evidence of . . . crime[s], wrong[s], or

act[s]" (other than ones at issue in the case) may not be offered

to "prove a person's character" but may be offered if it has some

special, noncharacter-based relevance — like to prove knowledge or

intent.   See, e.g., Fed. R. Evid. 404(b); United States v. Sabean,

885 F.3d 27, 35-36 (1st Cir. 2018).               Pertinently for present

purposes, a judge performing a 404(b) analysis must ask whether

the other-acts evidence is specially relevant to something other

than a defendant's character, see Sabean, 885 F.3d at 35 — knowing

that   the     special-relevance      "standard    is   not   particularly

demanding," see United States v. Wyatt, 561 F.3d 49, 53 (1st Cir.

2009) (quotation marks omitted).        If the answer is yes, the judge

must then ask whether the evidence's admission would violate 403

— which bars evidence that causes prejudice that substantially

outweighs its probative worth.         See Sabean, 885 F.3d at 35; see

                                   - 10 -
also United States v. Saccoccia, 58 F.3d 754, 778 (1st Cir. 1995)

(emphasizing that we give a "high degree of deference" to a judge's

"balancing          of   probative   value    against    unfairly        prejudicial

effects").          And if the answer is no, the judge can admit the

evidence unless it is excludable under some other rule.

               As a constructive-possession case — again, prosecutors

claimed Rivera constructively possessed the pistol — a key issue

was "whether the defendant was in knowing possession."7                   See United

States v. Aguilar-Aranceta, 58 F.3d 796, 798 (1st Cir. 1995); see

also United States v. Ridolfi, 768 F.3d 57, 61-62 (1st Cir. 2014)

(recognizing that "[c]onstructive possession of a firearm may be

established when a person knowingly has the power and intention at

a given time of exercising dominion and control over it either

directly       or    through   others"     (quotation   marks      and    alteration

omitted)); United States v. McLean, 409 F.3d 492, 501 (1st Cir.

2005) (stating that, when it comes to constructive possession,

"the       requisite     knowledge   and   intention    can   be    inferred   from

circumstances, such as a defendant's control over the area where

the contraband is found").            And because this element can be hard

to establish, what with defendants often implying that they were




       As we will see later (when we take up the instructional
       7

issues), Rivera thinks the judge reversibly erred by using the
"knowing" mental state for this offense — but he is wrong.
                                       - 11 -
"merely . . . innocent and unknowing bystander[s]" (as Rivera's

team tried to do on cross-examination), other-acts evidence may be

specially relevant to establish knowledge and intention.                    See

Aguilar-Aranceta, 58 F.3d at 799; United States v. Powell, 50 F.3d

94, 100 (1st Cir. 1995).        Powell nicely illustrates that point.         A

case involving firearm possession by a felon, Powell held that

evidence of the defendant's prior gun possession "had special

relevance" to "whether [he] possessed firearms in the months

preceding"     the   charged   crime,     "had   an   opportunity   to   obtain

firearms," and "had knowledge of the availability of firearms."

See 50 F.3d at 100 (quotation marks omitted); see id. (noting our

prior approval of "the power and the intention" formulation in

discussing "actual or constructive" possession (quotation marks

omitted)).

           That Rivera had the same or similar gun about a month

before the facts giving rise to the federal indictment is specially

relevant       to    the       constructively-possessing-a-gun           charge

(independent of any taboo character inferences).             See id. at 100-

01; see also United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st

Cir.   2008)   (holding    that   prior    robberies    "occurr[ing]     within

fifteen months of the [charged] robbery" were not too remote in

time to be specially relevant); United States v. Fields, 871 F.2d

188, 198 (1st Cir. 1989) (explaining that "there is no absolute

                                    - 12 -
rule governing the number of years that can separate offenses").

But wait, says Rivera.         The other-acts evidence, he correctly

notes, must be "similar" to the charged crime "to demonstrate the

unlikeliness   that    the    defendant"          had   innocent-and-unknowing-

bystander status.     See Aguilar-Aranceta, 58 F.3d at 799 (emphasis

added).   And to his way of thinking, the requisite similarity is

missing here, because (for example, and to quote his brief) the

federal   "charge     is     possessing       a     gun    (constructively)   in

furtherance of a drug trafficking crime" while the Puerto Rico

charge was "carrying a firearm without a license."                      We think

otherwise, however, given the dead-on similarities between the gun

in the federal case and the gun in the Puerto Rico case — both

were green and black .40-caliber Glocks, do not forget. See Wyatt,

561 F.3d at 53 (stressing that other-acts evidence need not be

identical to the charged offense as long as it has "enough . . .

similarity" to allow a jury to infer defendant's knowledge).

          Which     segues    into   Rivera's       next    argument.    Perhaps

sensing vulnerability on the similarity front, he attacks the idea

that a "two-toned" Glock is in any way "unique" or "unusual."

Telling us that Glocks are "ubiquitous in Puerto Rico," he claims

that the manufacturer produces pistols with two tones — without,

however, citing any record evidence to support either assertion.

Having failed to raise these arguments below, he must establish

                                     - 13 -
plain error.   But he makes no attempt to do so.   And because it is

not our job to fill in that gap, his "failure waives this claim."

See United States v. Cruz-Ramos, 987 F.3d 27, 40 (1st Cir. 2021)

(citing a bunch of cases); see also United States v. Rodríguez-

Torres, 939 F.3d 16, 40 (1st Cir. 2019); Rivera-Carrasquillo, 933

F.3d at 49.8

          Shifting gears, Rivera contends that the other-acts

evidence had "negligible" probative value on the "knowledge or

intent" issues.    And that is because, the argument continues

(emphasis ours), "he didn't bring his pistol to the apartment,"

but rather the police did.    Not only did he surface this argument

in his reply brief (he omitted it from his opening brief), which

means it comes too late.     See Cruz-Ramos, 987 F.3d at 43; Small

Justice LLC v. Xcentric Ventures LLC, 873 F.3d 313, 323 n.11 (1st

Cir. 2017).    But his appellate lawyer (who was not his trial

lawyer) conceded at oral argument that he could not say that this

theory ever reached the jury, because he did not order a transcript

"of that part of the case."    See Rodríguez v. Señor Frog's de la




     8  Sticking with the color issue, Rivera blasts the judge's
"limiting instruction" for "higlight[ing] the similar color of the
two guns." But his silence in the face of this instruction means
he must prove plain error — a feat he does not even try, which
dooms this argument.    See, e.g., Cruz-Ramos, 987 F.3d at 40;
Rodríguez-Torres, 939 F.3d at 40; Rivera-Carrasquillo, 933 F.3d at
49.
                               - 14 -
Isla, Inc., 642 F.3d 28, 37 (1st Cir. 2011) (holding that because

the   "[p]art[y]   pursuing   appellate   review"   did   not   provide   a

transcript we need to perform our appellate function, that party

could not "prevail on [an] issue" it sought to press).             Either

way, this aspect of his 404(b) complaint is not a difference-

maker.

           Rivera's next argument requires a little more context.

After initial briefing and oral argument here, the Supreme Court

issued Ramos v. Louisiana, 140 S. Ct. 1390 (2020) — a decision

holding that the Constitution requires a unanimous verdict to

convict a defendant of a serious offense.     Id. at 1394, 1402.     Hard

on the heels of Ramos, Puerto Rico's appeals court vacated Rivera's

conviction for illegally possessing the green and black pistol

(along with the other convictions in that case) and remanded for

a new trial.   See People v. Rivera Galíndez, KLAN 201701085, 2020

WL 4741358 (P.R. Ct. of App. May 20, 2020) (certified translation

provided by Rivera and on file with the First Circuit, at Docket

No. 52) (noting that Puerto Rico's Supreme Court has "held that,

in light of [Ramos], a conviction entered by way of a nonunanimous

verdict in our jurisdiction transgresses the procedural safeguards

inherent to the fundamental right to a trial by jury").             So we

ordered supplemental briefing to address the following question:

           What impact (if any) does the Ramos decision
           and Appellant Rivera-Galíndez's vacated prior
                                 - 15 -
           conviction    have    on    the    challenged
           admissibility of the government's evidence at
           trial and any other issues raised on appeal
           before this Court?

           Responding to our directive, Rivera argues that because

"[t]he prior conviction was overturned" following the Supreme

Court's recently issued Ramos opinion, it should play no role in

the 404(b) analysis.      To hear him tell it, "[t]he void conviction

negates the validity of the documentary evidence of [his] prior

bad acts," creates "serious doubt" as to "the validity of" the

agent's testimony, and "constitute[s] a due process violation."

Not true, writes the government, pointing to a Supreme Court case

holding other-acts evidence admissible under 404(b) even though a

jury had acquitted the defendant of that act, see Dowling v. United

States, 493 U.S. 342, 348-49 (1990), and a sibling circuit case

finding a prior conviction admissible under 404(b) even though an

appellate court later reversed that conviction, see United States

v. Sneezer, 983 F.2d 920, 924 (9th Cir. 1992).9

           The government also notes (without contradiction) that

Rivera   never   argued   below   that   the   other-acts   evidence   was

inadmissible because of the nonunanimous verdict. Of course, "[t]o



     9 We ourselves have noted that         "404(b) by its own terms is
not limited to evidence of offenses        resulting in convictions, as
it refers to other crimes, wrongs,         or acts."   United States v.
Arboleda, 929 F.2d 858, 867 (1st           Cir. 1991) (quotation marks
omitted).
                                  - 16 -
preserve a claim, a litigant must" put it forward in the district

court even if the law "is against him" at that time — or else he

must show plain error.   See United States v. Acosta-Colón, 741

F.3d 179, 201 n.12 (1st Cir. 2013); see also United States v.

Cotton, 535 U.S. 625, 628-29, 631-32 (2002); Johnson v. United

States, 520 U.S. 461, 464 (1997).10    But by not even trying to

make that showing, he waived this facet of his 404(b) challenge.

See, e.g., Cruz-Ramos, 987 F.3d at 40; Rodríguez-Torres, 939 F.3d

at 40; Rivera-Carrasquillo, 933 F.3d at 49.11

          So despite what Rivera argues, the other-acts evidence

had special relevance to the knowledge and intent issues in the


     10 That we requested supplemental briefs on Ramos does not
excuse Rivera from having to show plain error. A case in point is
McLean. There, like here, the Supreme Court issued an important
opinion after oral argument before us — i.e., United States v.
Booker, 543 U.S. 220 (2005), where the Supreme Court held that
mandatory application of the federal sentencing guidelines
infracted the Constitution. So we ordered supplemental briefing
on that case's impact. 409 F.3d at 504. But because the appellant
had not raised any point below that could have preserved the issue
— e.g., he had not argued that the then-existing guideline regime
offended the Constitution — he had to prove plain error. Id. at
505.
     11 A couple more comments before turning to the unfair-
prejudice prong of the admissibility test. One: Given our ruling,
we need not consider the many arguments in Rivera's supplemental
brief for why the judge's decision was not harmless error. Two:
We need not consider his supplemental brief's claim that the judge
imposed an "erroneous" sentence. After all, our order limited the
supplemental briefs to explaining what effect (if any) the Ramos
decision and the vacating of his Puerto Rico conviction had on the
"issues raised on appeal." And Rivera raised no sentencing issues
in his initial briefs.
                             - 17 -
case.     And we can quickly dispose of his claim that the judge

should have excluded the evidence as unfairly prejudicial under

403 (recall that even if specially relevant, the danger of unfair

prejudice cannot substantially outweigh the evidence's probative

value).     As best we understand his prejudice theory, he argues

that the judge's error in admitting the other-acts evidence caused

him not "to testify because his credibility before the jury was

damaged."     But the premise of his argument is wrong — his bid to

show error here fails under the applicable standards of review, as

we just explained.    His theory therefore has no force.   See United

States v. Sutton, 970 F.2d 1001, 1008 (1st Cir. 1992) (noting that

"rare" is the "case in which we should attempt to refigure the

trial court's assessment of the probative worth/prejudicial impact

calculus").     And even if he thinks he raised other prejudice

arguments, we would consider them "waived for lack of development."

See Cruz-Ramos, 987 F.3d at 35 n.5; see also Págan-Lisboa v. Soc.

Sec. Admin., 996 F.3d 1, 7 (1st Cir. 2021) (finding any supposed

arguments "too skeletal or confusingly constructed[,] and thus

waived" (quotation marks omitted)).

            Enough said about the other-acts evidence.

                       Codefendant's Statement

            The defense wanted to impeach an agent who testified at

trial that Rivera had "the only keys . . . available at the time

                                - 18 -
. . . that opened" the apartment door.    And the defense wanted to

do the impeaching by using the agent's report, which included a

codefendant's claim that he (the codefendant) had purchased the

lock and had a key for it.        The judge, however, sustained the

government's objection on hearsay grounds.

          The parties spend some time on the hearsay issue.     But

it is enough for us to note that even if the judge erred in this

respect (and we are not saying either way), the error was harmless.

As we wrote in the opening paragraph, constructive possession may

be joint — it need not be exclusive, i.e., two people can share

constructive possession over something.    See, e.g., United States

v. Hicks, 575 F.3d 130, 139 (1st Cir. 2009); see also United States

v. Howard, 687 F.3d 13, 18 (1st Cir. 2012) (emphasizing that

"[j]oint possession occurs when both the defendant and another

person share power and intent to exercise dominion and control

over contraband" (quotation marks omitted)). And as the government

notes (without any denial from Rivera), the codefendant's comment

would have shown only that another person besides Rivera had a key

to the apartment — not that the codefendant had exclusive control

over the flat.   Which gives us "a high degree of assurance" that

the judge's ruling made no difference to the verdict.    See United

States v. Kilmartin, 944 F.3d 315, 339 (1st Cir. 2019), cert.

denied, 140 S. Ct. 2658 (2020).    Hence our harmless-error holding.

                              - 19 -
                           Rivera's Statement

            Rivera next faults the judge for excluding audio from

part of the apartment-search video that caught him telling an agent

that a key on his chain was for the car that the police had just

searched.    Acting on the government's motion in limine, the judge

— over the defense's objection — ruled the statement inadmissible

for hearsay reasons (the video came in, but the jurors did not

hear the statement the defense wanted them to hear).

            Trying to get us to reverse this ruling — he thinks the

statement supports his the-police-set-me-up theory — Rivera argues

that the judge had to admit the statement either under the excited-

utterance    or   the   business-record   hearsay   exceptions.   The

government disagrees.     But we need not take sides on the parties'

debate, and for a simple reason.     Even if one key was for the car,

another key was for the apartment (an agent successfully used a

key to open the padlock, remember) — which linked him to the

apartment, meaning he was not some mere bystander but rather a

constructive possessor of the drugs and the gun given his "control

over the area where the contraband [was] found." See, e.g., Tanco-

Baez, 942 F.3d at 25 (quotation marks omitted).        So we think it

"highly probable" that the judge's decision did not influence the

trial's outcome.    See Kilmartin, 944 F.3d at 338.    In other words,

any error — and we do not intimate there was any — would be harmless

                                 - 20 -
at worst.    And Rivera gives us no convincing reason that we are

wrong (e.g., he has not adequately developed an argument that the

statement's exclusion affected his ability to present his theory

about how the police brought his gun into the apartment).             See

United States v. Henderson, 911 F.3d 32, 37 (1st Cir. 2018)

(pointing    out   how   the    defendant   had   not   "rebut[ted]   the

government's" harmless-error argument).

                          Police's Work Plan

            The same goes for the judge's decision stopping the

defense from asking an agent about a work plan her supervisor came

up with for the search — a decision based principally on hearsay

grounds, consistent with what the government had argued.

            In Rivera's telling, the work plan "indicated" that the

police expected two people at the apartment, neither of whom was

him — which backed up his "defense" that he "was not in control of

the apartment," or so he argues.      And, he continues, the judge had

to admit the sought-after evidence either under the business-

record or the existing-state-of-mind hearsay exceptions.        Unmoved,

the government says the judge got the hearsay issue exactly right.

We decline to referee this hearsay fight too (so we can set aside

the government's concern about whether Rivera did enough below to

preserve his argument).        Suffice to say, his hoped-for evidence

would have shown not that he had no control over the apartment but

                                  - 21 -
that other people besides him also had control.12               So again, we

possess the required level of confidence that the jury would in

all likelihood have found him guilty had the fought-over evidence

come in, making any error on this score (if error there was)

harmless.      See id.

                             Instructional Issues

              We   turn   now      to   Rivera's   issues    with   the   jury

instructions.      He first claims that the judge erred by instructing

the jury that the mental state required for the gun-possession

charge was "knowingly."         He then claims that the judge erred by

telling the jury that "the intent element" for aiding-or-abetting

liability "is satisfied if the defendant had advance knowledge of

the   facts    that   make   the    principal's    conduct   criminal,"   with

"'[a]dvance knowledge' mean[ing] knowledge at a time the defendant

can opt to walk away."        And he finally claims that the judge erred

by instructing the jury "on actual possession . . . despite no

evidence of actual possession in the record."           The government, for

its part, sees nothing amounting to reversible error.

                             Standard of Review




       The pined-for evidence also may have potentially shown that
      12

the police did not know about the evidence establishing Rivera's
control until the warrant's execution — but even if true, that
would   be   irrelevant    to   the   jury's    guilt-or-innocence
determination.
                                        - 22 -
           Rivera   concedes     that   he   did   not   preserve    these

challenges below.   So our review is at best limited to plain error.

Again, a plain error is an error that is indisputable under current

law that not only affected the defendant's substantial rights but

also seriously endangers the judiciary's public reputation for

fairness and integrity.13      See, e.g., United States v. Takesian,

945 F.3d 553, 563 (1st Cir. 2019); Rivera-Carrasquillo, 933 F.3d

at 48 n.14, 55.

                            Gun Possession

           We can make quick work of Rivera's lead claim.           The law

books are full of First Circuit cases holding that knowingly is

the requisite mental state for possessing a gun in furtherance of

a drug crime.     See, e.g., United States v. Bobadilla-Pagán, 747

F.3d 26, 35 (1st Cir. 2014); United States v. Bucci, 525 F.3d 116,

132 (1st Cir. 2008); United States v. Flecha-Maldonado, 373 F.3d

170, 179 (1st Cir. 2004).       Rivera thinks these cases are wrongly

decided.    But they "bind[] district courts and, indeed, this

panel."    See In re TJX Cos. Retail Sec. Breach Litig., 564 F.3d

489, 501 (1st Cir. 2009).      Which means the disputed gun-possession




     13 The government also argues that Rivera intentionally
relinquished these arguments below so that he cannot even challenge
them as plain error. But we assume favorably to him that he did
not.
                                  - 23 -
instruction does not come "within a country mile of plain error."

See United States v. Morosco, 822 F.3d 1, 21 (1st Cir. 2016).

                        Aiding or Abetting

          Nor does the targeted aiding-and-abetting instruction.

Consider the first complained-of part — that "the intent element

. . . is satisfied if the defendant had advance knowledge of the

facts that make the principal's conduct criminal."     Our caselaw

says (with "caveats" not at issue here) that "to establish criminal

liability . . . for aiding and abetting criminal behavior, . . .

the government need prove beyond a reasonable doubt that the

putative aider and abettor knew the facts that make the principal's

conduct criminal."   United States v. Ford, 821 F.3d 63, 74 (1st

Cir. 2016).   Now consider the second complained-of part — that

"'[a]dvance knowledge' means knowledge at a time the defendant can

opt to walk away."     Supreme Court caselaw indicates that "a

defendant may be convicted of abetting" a firearms crime like

Rivera's "only if his intent reaches beyond a simple drug sale, to

an armed one" — which depends in part on whether he knew that a

colleague had a gun, in time to "do something with" that knowledge,

"most notably, opt to walk away."   See Rosemond v. United States,

572 U.S. 65, 76, 78 (2014).   The bottom line is that these parts

jibe with controlling law.    And "[s]o what [Rivera] offers is

hardly the stuff of plain error."   See Cruz-Ramos, 987 F.3d at 45.

                              - 24 -
                        Actual Possession

          Rivera's actual-possession complaint, appearing in a

passing sentence in the brief's summary of argument and then in a

fleeting sentence in the brief's conclusion, is too inadequately

developed to be meaningfully addressed.     We thus deem it waived.

See, e.g., Rodríguez v. Municipality of San Juan, 659 F.3d 168,

175 (1st Cir. 2011); United States v. Zannino, 895 F.2d 1, 17 (1st

Cir. 1990).

                           Final Words

          For the reasons itemized above, we affirm the judgment

entered below.




                             - 25 -